In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 03-1196
RANDY SMITH, VICTORIA GUERRERO,
ANN WEAVER, and ELBERT LEE REEVES,
                                           Plaintiffs-Appellants,
                                 v.

NORTHEASTERN ILLINOIS UNIVERSITY
and GERALD LEENHEER,
                                          Defendants-Appellees.

                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
     Nos. 98 C 3555 & 98 C 5580—Joan B. Gottschall, Judge.
                          ____________
  ARGUED JANUARY 23, 2004—DECIDED NOVEMBER 4, 2004
                    ____________



  Before BAUER, WOOD, and WILLIAMS, Circuit Judges.
  WILLIAMS, Circuit Judge. Plaintiffs Randy Smith, Victoria
Guerrero, Ann Weaver and Elbert Lee Reeves filed suit
against defendants Northeastern Illinois University (“North-
eastern”), Gerald Leenheer, and Kevin Connolly. Smith,
Reeves and Weaver, all African American, alleged that the
defendants (Connolly and Leenheer are white) discrimi-
nated against them on account of their race by creating and
tolerating a hostile work environment in violation of 42
2                                                No. 03-1196

U.S.C. § 1981 and Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e et seq. In addition, they, along with
Guerrero, who is Latina, allege suffering racially motivated
retaliation in violation of § 1981 and Title VII. All four
plaintiffs also claim that the defendants violated their
rights under 42 U.S.C. § 1983 and the First Amendment by
depriving them of their ability to complain about their
unfair treatment at defendants’ hands and by subjecting
them to a hostile work environment or harassment when
they exercised their First Amendment rights.
  On summary judgment, the district court dismissed all
claims against defendant Connolly and all claims made by
Weaver and Guerrero. Smith and Reeves’ claims against the
remaining defendants, Northeastern and Leenheer, pro-
ceeded to trial, at the conclusion of which a jury found for
the defendants. Smith and Reeves then moved for judgment
as a matter of law or a new trial, which the district court
denied.
  Weaver and Guerrero appeal the district court’s grant of
summary judgment on their hostile work environment and
retaliation claims under Title VII. Smith and Reeves seek
this court’s review of the district court’s denial of their mo-
tion for a new trial under Federal Rule of Civil Procedure 59.
On appeal, plaintiffs do not pursue any claims against
Connolly, so we treat him as no longer a party to this case.
For the reasons given below, we affirm.


                      I. Background
  Unless otherwise indicated, the facts discussed are those
that were before the district court on summary judgment.
We view them in the light most favorable to the non-moving
party. Tutman v. WBBM-TV, Inc./CBS, Inc., 209 F.3d 1044,
1048 (7th Cir. 2000); Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 255 (1986).
No. 03-1196                                                       3

   Northeastern is a state university located in Chicago,
Illinois and its Public Safety Department (the “Department”)
employs police officers and clerical staff. Plaintiffs Smith
and Reeves and defendants Connolly and Leenheer were
employed by the Department as police officers.1 Plaintiff
Weaver worked as an administrative aide and officer man-
ager for the Department. Her duties included hiring all cler-
ical staff and supervising three full-time clerks, including
plaintiff Guerrero, a “day supervisor,” as well as several
student workers. William Curtin served as director of the
department and Weaver’s immediate supervisor.2
  While plaintiffs present the facts on which they base their
appealed claims in a rather muddled fashion,3 what is clear
is that the work environment at Northeastern’s Public
Safety Department was far from ideal. We first provide a



1
  While the Department’s exact hierarchy is unclear, we agree
with the district court’s conclusion that the record demonstrates
that there was a genuine issue of material fact as to whether
Leenheer and Connolly were supervisors to Smith and Reeves.
Smith described Leenheer as one of his supervisors in a March
1995 discrimination charge to the Illinois Department of Human
Rights. Reeves testified in his deposition that Leenheer gave as-
signments to police officers, including himself and Smith. He also
testified that Leenheer also disciplined them.
2
   Like the district court, we do not reach or resolve the question
of whether Weaver also reported to Leenheer. Since we find that
she did not show the existence of a hostile work environment, see
section II.A.1., we need not examine employer liability.
3
  Plaintiffs’ appellate brief provides a “laundry list” of factual
allegations followed by an “argument” section in which the litany
of unorganized factual allegations are prefaced or followed by
conclusory statements. Plaintiffs’ counsel should be well aware that
courts are not to do counsel’s work of organizing its arguments nor
are they “in the business of formulating arguments for the
parties.” U.S. v. McClellan, 165 F.3d 535, 550 (7th Cir. 1999).
4                                                No. 03-1196

general description of the work environment, highlighting
key events, focusing on racist and other offensive comments,
possible retaliatory or other questionable conduct, and
employee factions.


    A. Incidences of Racist and Other Offensive Com-
       ments
  The first instance of offensive commentary plaintiffs point
to allegedly occurred in 1984. Gene Salecker, a white officer
employed at the Department and not a party to this litiga-
tion, had a conversation with defendant Leenheer in which
Leenheer referred to the father of a student protest leader
as a “nigger.” A few years later, in 1987, when Salecker was
the only white officer assigned to the midnight shift,
Leenheer telephoned Salecker at home and suggested that
he transfer to the afternoon shift so that “all blacks would
be on the midnight shift, all the ‘donkeys’ would be stuck on
the midnight shift and they can fuck each other around.”
Leenheer apparently used the term donkeys to refer to
blacks on a number of occasions during this time period.
  Plaintiff Smith testified at his trial that in early 1992,
while eating lunch in the break room, he overheard Leenheer
ask if anyone in the break room had seen him. Leenheer was
apparently unaware of Smith’s presence. When no person
responded affirmatively, Smith overhead Leenheer retort “I
don’t like working with the nigger anyway.” Later in 1992,
Leenheer arrested a black student named Victor Sellers. An
officer informed Leenheer that Smith felt Sellers’s arrest was
racially-motivated. Salecker gave a statement to the Chief
of Police that was supportive of Smith’s perspective and
conflicted with that of Leenheer and another officer, Robert
Paprocki. Later, Paprocki called Salecker a “nigger-lover.”
  In 1993, Northeastern’s Affirmative Action officer Margo
Smith conducted an internal investigation filed by Smith
against Leenheer, Director Curtin and others. In this inves-
No. 03-1196                                                 5

tigation, she learned that Leenheer stated, “I am going to
get these mother fuckers fired.” This statement referred to
plaintiffs Smith and Reeves.
  In 1997, there were a number of incidents in which
Leenheer was overheard using racial epithets. In the spring
of that year, Mindy Tran, a student aide working at the
Department, overheard Leenheer telling another officer,
Hopeton Rowe, “I am going to get two motherfucking black
niggers fired.” Later that summer, with Leenheer standing
near her desk, Tran and another student, Yamileth Valdes,
heard Leenheer say, “Oh, those motherfucking niggers.”
Tran and Valdes complained to Guerrero about Leenheer’s
use of racial epithets. Plaintiff Weaver also once heard
Leenheer call Smith and Reeves “black motherfuckers.”
Weaver’s staff reported to her that Leenheer and Connolly
were “constantly talking about Officer Reeves and Officer
Smith and calling them derogatory names such as ‘black
niggers’ and talking about them losing their jobs” which
caused the students to be “scared.” Delia Prondzinski, a full-
time clerk working under Weaver’s supervision, also heard
Leenheer refer to African-Americans as “black mother-
fuckers” sometime in 1997.


  B. Possible Retaliatory or Otherwise Questionable
     Conduct
   Plaintiffs’ statement of facts describes numerous in-
stances of complaints, and reactions by defendants to those
complaints. As a result of Plaintiff Smith’s criticism of the
black student’s arrest in 1992, Public Safety Department
Director Curtin requested that the director of personnel dis-
cipline Smith on several grounds, including insubordi-
nation. Smith was suspended thirty days for which he sub-
mitted a grievance. Although Leenheer told Guerrero that
“it would be best if [she] didn’t have to go” testify at the
grievance hearing, she did testify. The grievance committee
upheld the grievance on seven of the eight counts, denied it
6                                                No. 03-1196

as to the insubordination charge, and reduced Smith’s
suspension to one day, finding thirty days to be unduly harsh.
  In April 1993, Plaintiff Smith filed an internal complaint
against various individuals, including Leenheer and Director
Curtin. A month later, Plaintiff Reeves prepared an internal
memorandum to what he titled the “Department of Labor,”
where he expressed concern about discriminatory practices
in overtime, selection of the acting watch commander, and
the general atmosphere at the Public Safety Department.
Reeves also affirmed that Salecker told him that when he
worked on Leenheer’s watch, Salecker would hear Leenheer’s
“cronies” telling racist jokes.
  In March 1995, Smith filed a discrimination complaint
with the Illinois Human Rights Commission. He claimed
that he was given a warning for parking in a restricted
parking space even though a white co-worker allegedly did
the same and was not disciplined. Smith also contended
that he was harassed and falsely accused of withholding
information in connection with his inability to catch African-
American individuals who had allegedly taken a stuffed ani-
mal from the school store. Smith stated that white officers
were not harassed or suspended for wrongdoing under simi-
lar circumstances.
  In March 1997, Smith and Reeves collectively filed dis-
crimination charges with the Illinois Department of Human
Rights. They alleged that Director Curtin demoted them from
acting watch commander to police officer because of their race.
The official reason given for Smith and Reeves’s demotion
was that they had left their patrol areas without author-
ization. However, Smith and Reeves alleged that non-black
officers had done the same several times and had not faced
discipline.
  Also in March 1997, Weaver, Guerrero and Prondzinski
complained to Director Curtin about Leenheer’s treatment
of non-white personnel. At the end of that month, Leenheer
offered Prondzinski a ride home. During the ride, Leenheer
No. 03-1196                                                     7

told Prondzinski that he knew that someone had filed a
complaint against him. He asked her if she knew anything
about it and mentioned that he “was going to do something
about it.” Feeling “highly upset” and “slightly intimidated,”
Prondzinski responded in the negative. After he dropped
her off at a grocery store, Prondzinski telephoned Weaver
crying and very upset about the incident.
  The next day, Weaver wrote a memorandum to Director
Curtin explaining the situation. In this memorandum, she
stated that Leenheer expressed his intention to call
Prondzinski at home. Weaver expressed concern that
Leenheer was trying to “incite bad feelings” in the depart-
ment. Weaver also indicated her intention to contact the
Department’s Affirmative Action Office.
  Two days later, Director Curtin advised Leenheer of the
complaint in general terms and reminded him of the Depart-
ment’s policy against harassment or hostile, offensive or
intimidating behavior. About a week later, in April 1997,
Weaver, Guerrero, and Prondzinski filed an internal com-
plaint describing what they viewed as a growing number of
racially-motivated incidents and retaliation. They requested
an independent investigation. About a month later, Margo
Smith of the Department’s Affirmative Action Office informed
Weaver that a firm had been selected to formally review the
Department. In early August, Prondzinski resigned citing
“turmoil and stress” in the Department that had not been
handled. Also in August, someone slipped a cryptic anony-
mous letter under Weaver’s office door, which she viewed as
threatening.4



4
    The message read:
     If you work for a man, in heaven’s name work for him. If
     he pays you wages that supply you bread and butter,
     work for him; speak well of him; stand by him and stand
     by the institution he represents. If put in a pinch, an
                                                    (continued...)
8                                                      No. 03-1196

  The external firm issued a final report in November 1997.
The report identified personality clashes but made no find-
ing of racial discrimination. The report was shared with
Department employees in December 1997.
  Dissatisfied with the report, Weaver urged the Department
to hire experts to address racial discrimination. Northeastern
responded by retaining Quest Consultants, which issued a
final report in June 1998. Quest’s report concluded that
while Leenheer’s behavior “does need to be redirected and
properly managed,” and the facts presented suggested ten-
sions in the workplace which “may appear racial in nature
on the surface,” in the end, the facts “do not appear to sup-
port claims of racial discrimination.”
   In the meantime, a number of additional events happened.
In December 1997, Officer Leyva stopped by Guerrero’s home
and asked her foster children if she ever hit them. The child-
ren responded no. Smith filed another charge of discrimina-
tion with the Illinois Department of Human Rights in January
1998. In February 1998, Leenheer stated at a meeting that
Weaver and Guerrero had made false allegations against
him. He demanded an apology, and said that “those two will
be losing their homes.” A few days after the meeting,
Guerrero and Weaver again filed discrimination charges with
the Illinois Department of Human Rights. They claimed
retaliation for filing an internal affirmative action com-
plaint in April 1997; harassment in the form of issuance of


4
    (...continued)
       ounce of loyalty is worth a pound of cleverness. If you
       must vilify, condemn and eternally disparage, resign your
       position and when you are outside, damn to your heart’s
       content, but as long as you are part of the institution do
       not condemn it. If you do that[,] you are loosening the
       tendrils that are holding you to the organization and, at
       the first high wind that comes along[,] you will be up-
       rooted and blown away, and probably you will never
       know the reason why.
No. 03-1196                                                 9

tickets in September 1997 (Officer Hamideh, who reports to
Leenheer, issued Guerrero tickets for lacking a registration
sticker and for not having insurance, the latter of which was
allegedly untrue); and for perceived threats, namely the
cryptic anonymous letter, and Leenheer’s “losing their
homes” comment.


  C. Employee Factions
   Officer Dwight Pearson indicated that by the time he
began working at the Department in 1997, most of the
Department staff had been divided according to race or op-
position to racial discrimination. The Department had been
divided into two groups, informally known as the “A team”
and the “B team.” Smith testified that Leenheer was the
person responsible for the creation of these teams, and de-
ciding who belonged to each. According to Pearson, the “A
team” consisted of Director Curtin, Leenheer, Connolly, Leyva,
Hopeton Rowe, Robert Parocki and Leenheer’s wife, Chris
Leenheer. All officers on the “A team” were white, with the
possible exception of Rowe who was Jamaican and apparently
did not consider himself black. The “B team” was comprised
of Smith, Reeves, Donna Higgins, Pearson, Derrick Spenser
and Salecker. Smith, Reeves, Spenser, and Pearson were
black, while Higgins and Salecker were white. Plaintiffs per-
ceived that the “A team” enjoyed more latitude on the job,
while the “B team” was limited and often disciplined for en-
gaging in the same actions as the “A team.”


                      II. Discussion
  A. Claims Dismissed on Summary Judgment
  We review a district court’s grant of summary judgment
de novo, construing all facts and inferences in the light most
favorable to the non-moving party. Tutman, 209 F.3d at
1048; Anderson, 477 U.S. at 255. Summary judgment is
appropriate where “the pleadings, depositions, answers to
10                                               No. 03-1196

interrogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue as to
any material fact and that the moving party is entitled to
judgment as a matter of law.” Tutman, 209 F.3d at 1048
(quoting Fed. R. Civ. P. 56). Celotex Corp. v. Catrett, 477
U.S. 317, 322-23 (1986).


     1. Weaver’s Hostile Work Environment Claim
   Plaintiff Weaver alleges that she experienced racial dis-
crimination in the form of a hostile work environment in
violation of Title VII. That statute makes it unlawful for an
employer “to fail or refuse to hire or to discharge any indi-
vidual, or otherwise to discriminate against any individual
with respect to his compensation, terms, conditions, or priv-
ileges of employment, because of such individual’s race. . . .”
42 U.S.C. § 2000e-2(a)(1). To survive summary judgment on
a hostile work environment claim against an employer
under this provision, the employee must show: “(1) he was
subject to unwelcome harassment; (2) the harassment was
based on his race; (3) the harassment was severe or per-
vasive so as to alter the conditions of the employee’s work
environment by creating a hostile or abusive situation; and
(4) there is a basis for employer liability.” Williams v. Waste
Mgmt. of Ill., 361 F.3d 1021, 1029 (7th Cir. 2004). See also
Mason v. S. Ill. Univ. at Carbondale, 233 F.3d 1036, 1043
(7th Cir. 2000). In evaluating the severity and pervasive-
ness of the conduct, we examine “all the circumstances,
including the frequency of the discriminatory conduct; its
severity; whether it is physically threatening or humiliat-
ing, or a mere offensive utterance; and whether it unreason-
ably interferes with an employee’s work performance.”
Russell v. Bd. of Trustees of Univ. of Ill. at Chicago, 243
F.3d 336, 343 (7th Cir. 2001) (internal citations omitted).
Ultimately, to satisfy the “severe or pervasive” prong, the
plaintiff must show that the work environment was both
No. 03-1196                                                 11

subjectively and objectively offensive. Robinson v. Sappington,
351 F.3d 317, 329 (7th Cir. 2003). In other words, the en-
vironment must be “one that a reasonable person would
find hostile or abusive, and one that the victim in fact did
perceive to be so.” Cerros v. Steel Technologies, Inc., 288 F.3d
1040, 1045 (7th Cir. 2002).
  The district court found that Weaver did not make out a
prima facie case for hostile work environment in large part
because she failed to show how her work environment was
both subjectively and objectively hostile. While Weaver did
allege that she subjectively experienced her work environ-
ment as hostile (she claimed “It was deteriorating my life”),
we agree with the district court that she did not sufficiently
show her work environment to be objectively hostile within
the meaning of Title VII. Unlike the plaintiff in Hrobowski
v. Worthington Steel Company, 358 F.3d 473, 477 (7th Cir.
2004) who was “repeatedly subjected to hearing the word
‘nigger,’ ” Weaver never personally heard Leenheer utter the
word. Moreover, what Weaver did actually hear Leenheer
say—calling Smith and Reeves “black motherfuckers”— was
only on one occasion over her multiple years as an employee
of Northeastern. Referring to colleagues with such terms is
hardly admirable, and is in fact deplorable. However, “the
mere utterance of an . . . epithet which engenders offensive
feelings in an employee is not sufficient to establish a
hostile work environment.” McPhaul v. Bd. of Commission-
ers of Madison County, 226 F.3d 558, 567 (7th Cir. 2000)
(quoting Harris v. Forklift Systems, 510 U.S. 17, 21 (1993)).
One utterance alone does not create an objectively hostile
work environment.
  There is no hostile work environment where as here, the
harassment about which Weaver complains was not directed
at her. Weaver’s clerical staff informed her that they heard
Leenheer on a number of occasions refer to Smith and
Reeves as “motherfucking black niggers” or “motherfucking
niggers.” Moreover, on the single occasion Weaver overheard
12                                                   No. 03-1196

Leenheer use the racially-tinged offensive words “black
motherfuckers”, the words were not directed at her.
  While certainly relevant to the determination of a hostile
work environment claim, when harassment is “directed at
someone other than the plaintiff, the ‘impact of [such] ‘sec-
ond-hand harassment’ is obviously not as great as the
impact of harassment directed at the plaintiff.” Id. (quoting
Gleason v. Merisow Fin., Inc., 118 F.3d 1134, 1144 (7th Cir.
1997)). See also Johnson v. City of Fort Wayne, Ind., 91 F.3d
922, 938 & n.8 (7th Cir. 1996). Cf. Daniels v. Essex Group,
Inc., 937 F.2d 1264, 1274 (7th Cir. 1991) (affirming a
judgment for hostile work environment plaintiff, noting that
harassment was directed at plaintiff personally and for a
period of months).
  We do not mean to hold that a plaintiff can never dem-
onstrate a hostile work environment through second-hand
comments or in situations where a plaintiff is not the in-
tended target of the statements. However, what Weaver
personally experienced does not amount to an objectively
hostile work environment. She heard an offensive term di-
rected at a third person once and only learned from others
about other offensive comments directed at third persons.
The district court did not err when it dismissed her hostile
work environment claim on summary judgment.


     2. Weaver and Guerrero’s Retaliation Claims
  Weaver and Guerrero claim that the defendants retaliated
against them by creating and tolerating a hostile work
environment when they complained about their alleged
unfair treatment.5 Title VII makes it “unlawful employment


5
  The creation of a hostile work environment can be a form of
retaliation. See Knox v. State of Ind., 93 F.3d 1327, 1334 (7th Cir.
                                                      (continued...)
No. 03-1196                                                       13

practice for an employer to discriminate against any of his
employees . . . because [the employee] has opposed any
practice made an unlawful employment practice by this sub-
chapter, or because he has made a charge, testified, assisted,
or participated in any manner in an investigation, proceed-
ing, or hearing under this subchapter.” 42 U.S.C. § 2000e-
3(a). Under Title VII, “unlawful retaliation occurs when an
employer takes an adverse employment action against an
employee for opposing impermissible discrimination.”
Wyninger v. New Venture Gear, Inc., 361 F.3d 965, 980-81
(7th Cir. 2004) (internal citations omitted). The plaintiffs
may pursue their retaliation claim under the direct or in-
direct method. Id. at 981. Under the direct approach, which
Weaver and Guerrero employ, they must each show, using
either direct or circumstantial evidence, that they: (1)
engaged in a statutorily protected activity; (2) suffered an
adverse employment action taken by the employer; and (3)
a causal connection between the two. Id. See also Russell,
243 F.3d at 344.
  In this circuit, we construe adverse action taken in re-
taliation quite broadly. Smart v. Ball State Univ., 89 F.3d
437, 441 (7th Cir. 1996). See also Knox, 93 F.3d at 1334
(describing retaliatory adverse actions as that which “put
the complainant in a more unfriendly working environment:
actions like moving the person from a spacious, brightly lit
office to a dingy closet, depriving the person of previously
available support services (like secretarial help or a desktop
computer), or cutting off challenging assignments”). How-
ever, we have noted that “not everything that makes an


5
  (...continued)
1996) (“There is nothing in the law of retaliation that restricts the
type of retaliatory act that might be visited upon an employee who
seeks to invoke her rights by filing a complaint. . . No one would
question the retaliatory effect of many actions that put the
complainant in a more unfriendly working environment. . .”).
14                                               No. 03-1196

employee unhappy is an actionable adverse action. Other-
wise, minor and even trivial employment actions that an
irritable, chip-on-the-shoulder employee did not like would
form the basis of a discrimination suit.” Smart, 89 F.3d at
441 (internal quotations omitted).
  While Weaver and Guerrero undisputedly satisfy the first
element, as they made an informal complaint to Director
Curtin in March 1997, filed an internal complaint in April
1997, and filed a discrimination charge with the Illinois
Department of Human Rights in February 1998, we find
that the plaintiffs failed to show they suffered an adverse
employment action.
  We already concluded in Part II.A.1 above that Weaver
has not made out a valid hostile work environment claim.
To bolster her retaliation-by-hostile-work-environment claim,
she points us to additional events: (1) Leenheer intimidated
Prondzinski when he gave her a ride home in March 1997,
inquiring about a complaint lodged against him and saying
that he “was going to do something about it”; (2) Weaver re-
ceived an anonymous cryptic letter slipped under her office
door in November 1997, which she found threatening; and
(3) in February 1998, Leenheer pointed to Weaver and
Guerrero at a meeting saying “those two will be losing their
homes.” It is unclear if Weaver felt in any way threatened
by what Prondzinski experienced. While Weaver did feel
threatened by the anonymous note she received in November
1997, what it conveys, see supra n.4, is too oblique to be con-
strued as severe under Title VII. Finally, while the “losing
their homes” comment certainly gives us pause, the record
does not show Leenheer had any intent to act on his words.
On this record, therefore, we construe the statement as
more of an empty threat than a seriously contemplated
declaration of an intent to do harm.
  On balance, the events Weaver points to amount to iso-
lated incidents, none of which is serious enough to create an
No. 03-1196                                                  15

abusive environment that altered Weaver’s employment.
See, e.g., Adusumilli v. City of Chicago, 164 F.3d 353, 361
(7th Cir. 1998) (stating “isolated incidents (unless extremely
serious) will not amount to discriminatory changes in the
terms and conditions of employment” (quoting Faragher v.
City of Boca Raton, 524 U.S. 775, 786 (1998))).
  Guerrero too has not demonstrated retaliation actionable
under Title VII. The protected action Guerrero points to is
her April 1997 internal complaint. In addition to the events
Weaver discusses, Guerrero directs our attention to the fol-
lowing: (1) Leyva’s visit to her home and conversation with
her foster children; (2) issuance of tickets by Hamideh; and
(3) Leenheer’s “losing their homes” statement. Leyva’s visit
to Guerrero’s home is certainly suspect, as any parent would
be concerned about a police officer coming to his or her home
to make inquiries about child abuse. However, Guerrero fails
to explain how this curious act affected her employment con-
ditions or her ability to do her job. The same applies to the
issuance of the tickets and Leenheer’s oblique comment.
Again, the Supreme Court has “made it clear that conduct
must be extreme to amount to a change in the terms and
conditions of employment.” Faragher, 524 U.S. at 788.
  Guerrero points us to Ray v. Henderson, 217 F.3d 1234
(9th Cir. 2000) to support her claim; however, that case is
readily distinguishable. The Ray court found “that Ray
suffered cognizable adverse employment actions when his
employer, in retaliation for Ray’s complaints concerning
management’s treatment of women employees, eliminated
employee meetings, eliminated its flexible starting time policy,
instituted a ‘lockdown’ of the workplace, and cut Ray’s
salary.” Id. at 1237. No such actions were levied against
Guerrero or her work position. In addition, the Ninth Circuit
found Ray had stated a claim of retaliation by hostile work
environment when the employer “regularly yelled at [Ray]
during staff meetings; they called him a ‘liar,’ a ‘trouble-
maker,’ and a ‘rabble rouser,’ and told him to ‘shut up.’
16                                                  No. 03-1196

Additionally, Ray was subjected to a number of pranks, and
was falsely accused of misconduct. . . [and] his supervisors
ma[d]e it harder for Ray to complete his own tasks. . .” Id.
at 1245. Guerrero did not establish that the actions she
complains of made it harder for her to do her job. In sum,
the district court did not err when it dismissed Weaver and
Guerrero’s retaliation claims on summary judgment.


  B. Smith and Reeves’s Request for a New Trial
  Smith and Reeves’s claims proceeded to trial and the jury
returned a verdict in the defendants’ favor. Smith and
Reeves now seek review of the district court’s denial of their
motion for a new trial under Fed. R. Civ. P. 59(a). On review
of such a motion, “[a] party seeking to reverse a district court’s
denial of a motion for a new trial bears a particularly heavy
burden, [for a] motion for a new trial should succeed [o]nly
when a verdict is contrary to the manifest weight of the
evidence. . . .” Research Sys. Corp. v. IPSOS Publicite, 276
F.3d 914, 921 (7th Cir. 2002) (internal citations omitted). In
addition, as the district court saw the presentation of the
evidence and observed the witnesses, “[o]nly if the district
judge has abused her discretion will we disturb her decision
to deny a new trial.” Id.
   Smith and Reeves make two arguments to support their
motion, both of which are cursory. Apparently addressing
the weight of the evidence, their argument consists of a
single sentence: “To fail to correct the present verdict will
leave Defendants with the mistaken impression that it is
legal and protected activity to create a vile, loathsome[,] in-
timidating environment against persons based on race. . . ”
This undeveloped argument constitutes waiver. See Tyler v.
Runyon, 70 F.3d 458, 464 (7th Cir. 1995) (“We have made it
clear that a litigant who fails to press a point by supporting
it with pertinent authority, or by showing why it is sound
despite a lack of supporting authority, forfeits the point.”);
see also Otto v. Variable Annuity Life Ins. Co., 134 F.3d 841,
No. 03-1196                                                      17

854 (7th Cir. 1998) (“This court has refused to consider un-
supported or cursory arguments.”); United States v.
Berkowitz, 927 F.2d 1376, 1384 (7th Cir. 1991) (“We
repeatedly have made clear that perfunctory and undevel-
oped arguments, and arguments that are unsupported by
pertinent authority, are waived. . .”).
  Smith and Reeves’s second argument in support of their
Rule 59 motion is similarly thin. They claim that the dis-
trict court abused its discretion when it “repeatedly” allowed
defendants to “inject new witnesses and evidence not in the
final pretrial order.” However, they only describe one in-
stance in which this took place (concerning witness Carol
Martin) and only discuss the issue in two sentences. As
defendants point out in their brief, and the trial transcript
clearly demonstrates, plaintiffs’ attorney agreed to allow
Martin to testify.6 Plaintiffs cannot complain about the


6
    The trial transcript reads as follows:
    [Defense counsel]: There is another witness here, but we were
                       going to put on Ms. Martin next.
    THE COURT:            I have to hear the testimony because
                          there is disagreement. What do you think
                          she said, Mr. Andry [plaintiffs’ counsel]?
    ....


    [Plaintiffs’ Counsel]: We may have an agreement here. If coun-
                           sel simply wants to put her on to say that
                           she wasn’t working there in 1997 and
                           didn’t hear any racially derogatory com-
                           ments by Leenheer, fine. I don’t have a
                           problem with that.
    THE COURT:            Is that what you want to do?
    [Defense Counsel]: We talked briefly about that. We’re not
                       totally opposed to that if the Court thinks
                       that’s better.
                                                      (continued...)
18                                                    No. 03-1196

admission of testimony to which they agreed. Nor can they
show that Martin testified beyond the scope plaintiffs con-
templated. Under direct examination, her testimony was
simply that she did not hear Leenheer use any racially-
derogatory terms. Through cross-examination, plaintiffs’
counsel clarified that Martin’s testimony concerned the time
period beginning in 1998 onwards and not 1997, because she
was not yet employed by the Department. This testimony is
consistent with what plaintiffs’ counsel agreed to on the
record.


                         III. Conclusion
  For the reasons stated herein, we AFFIRM the district
court’s dismissal of Weaver and Guerrero’s claims on sum-
mary judgment and its denial of Smith and Reeves’ request
for a new trial.




6
    (...continued)
    THE COURT:             Fine. Let’s do it.
    [Plaintiffs’ Counsel]: But that’s all.
    THE COURT:             Well, you know, if you can’t answer yes-
                           or-no questions, how do you expect the
                           witnesses—Is that agreeable? Yes or no.
    [Defense Counsel]: The fact that she’s not there in ‘97 and that
                       she didn’t hear from Leenheer any racially
                       derogatory terms, and didn’t tell that to
                       anyone.
    [Plaintiffs’ Counsel]: Fine. She couldn’t tell that to anyone if
                           she wasn’t there.
    [Defense Counsel]: I think that’s agreeable.
    THE COURT:             Okay. Excellent.
No. 03-1196                                         19

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—11-4-04